                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA

 UNITED STATES OF AMERICA                        )
                                                 )        Case No. 1:20-cr-62
 v.                                              )
                                                 )        Judge Travis R. McDonough
                                                 )
 DILLON MATTHEW HOLBROOK                         )        Magistrate Judge Susan K. Lee
                                                 )


                                             ORDER



         Magistrate Judge Susan K. Lee filed a report and recommendation recommending that

 the Court: (1) grant Defendant’s motion to withdraw his not guilty plea as to Count Ten of the

 twelve-count Indictment; (2) accept Defendant’s guilty plea as to Count Ten; (3) adjudicate the

 Defendant guilty of Count Ten; (4) defer a decision on whether to accept the plea agreement

 until sentencing; and (5) order that Defendant remain in custody until sentencing in this matter

 (Doc. 65). Neither party filed a timely objection to the report and recommendation. After

 reviewing the record, the Court agrees with Magistrate Judge Lee’s report and recommendation.

 Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s report and

 recommendation (Doc. 65) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

      1. Defendant’s motion to withdraw his not guilty plea as to Count Ten of the Indictment is
         GRANTED;

      2. Defendant’s plea of guilty to Count Ten is ACCEPTED;

      3. Defendant is hereby ADJUDGED guilty of Count Ten;

      4. A decision on whether to accept the plea agreement is DEFERRED until sentencing; and




Case 1:20-cr-00062-TRM-SKL Document 77 Filed 04/27/21 Page 1 of 2 PageID #: 344
    5. Defendant SHALL REMAIN in custody until sentencing in this matter which is
       scheduled to take place on July 23, 2021 at 9:00 a.m. [EASTERN] before the
       undersigned.

    SO ORDERED.


                                         /s/Travis R. McDonough
                                         TRAVIS R. MCDONOUGH
                                         UNITED STATES DISTRICT JUDGE




                                     2
Case 1:20-cr-00062-TRM-SKL Document 77 Filed 04/27/21 Page 2 of 2 PageID #: 345
